DETAILED ACTION
This is a first action on the merits. Claims 1-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13, 16, and 19 are objected to because of the following informalities:  
Claim 13, line 5: “the acceleration-hold-deceleration position” should read “the acceleration-hold-deceleration joystick position” for antecedent basis purposes.
Claim 16, line 5: “the forward-neutral-reverse position” should read “the forward-neutral-reverse joystick position” for antecedent basis purposes.
Claim 19, line 14: “the steering mechanism” should read “the steering wheel” to properly refer to the steering wheel introduced in line 8. No other antecedent basis is provided.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 10-11, the claims recite “control the drive system via the second control signal according to calculated setpoints plus error compensation factors, the error compensation factors not exceeding a fixed percentage of the user drive input” (claim 10) and “the error compensation factors including feedback from the input sensor” (claim 11). The accompanying disclosure does not describe this subject matter with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. See MPEP 2163.I.A. Rather, the limitations from the claims appear verbatim in the disclosure ([0069]) with no further explanation. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites “any combination of a ground speed, a back-and-forth motion, a location, and an incline of the dual path agricultural machine” in lines 2-3. It is unclear whether the claim recites a combination of all four parameters or if a subset of these parameters would suffice. For the purpose of examination, Examiner will adopt the broader interpretation. Further regarding claim 6, the claim recites 
Regarding claim 10, the claim recites “control the drive system via the second control signal according to calculated setpoints plus error compensation factors, the error compensation factors not exceeding a fixed percentage of the user drive input”. It is not clear what “calculated setpoints” are or how the term should be interpreted for examination purposes. The specification does not provide any additional information, definitions, or context to inform claim interpretation.
Claim 11 is rejected for the same reason by its dependence on claim 10.
Regarding claim 13, the claim recites “the steering command” in line 4. There is no antecedent basis for this term in the claims. For the purpose of examination, Examiner will adopt the understanding that it further defines “a first control signal” introduced in claim 1.
Claims 14 and 15 are rejected for the same reason by their dependence on claim 13.
Further regarding claims 14 and 15, the claims recite “the steering and propulsion” in line 1. The antecedent basis for these terms is unclear. For example, parent claim 13 recites “a joystick left to right steering motion” and “the steering command”. It is unclear which of these, if any, is the antecedent basis for “the steering”. The antecedent basis for the “propulsion” is even less clear.
Regarding claim 16, the claim recites “the steering command” in line 4. There is no antecedent basis for this term in the claims. For the purpose of examination, Examiner will adopt the understanding that it further defines “a first control signal” introduced in claim 1.
Claims 17 and 18 are rejected for the same reason by their dependence on claim 16.
Further regarding claims 17 and 18, the claims recite “the steering and propulsion” in line 1. The antecedent basis for these terms is unclear. For example, parent claim 16 recites “a joystick left to right steering motion” and “the steering command”. It is unclear which of these, if any, is the antecedent basis for “the steering”. The antecedent basis for the “propulsion” is even less clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US 2012/0323420 A1).
Regarding claim 1, Koike teaches a control system for a dual path ([0103]) agricultural machine (Fig. 3) having a drive system ([0099]: a drive unit having a first drive section 40A and a second drive section 40B; combined with [0103]: left wheel motor 21 and right wheel motor 22), a user drive input mechanism ([0102]: one of more of: maneuvering unit 1, electric operational panel 18, left/right maneuvering switches 17, and caster wheel drive lever 19), a set of drive wheels ([0103]: left/right rear wheels 2), and a caster wheel ([0100]: left/right caster wheels 3), the control system comprising: 
an input sensor configured to interface with the user drive input mechanism for determining a user drive input corresponding to a desired drive output and for generating a signal representative of the user drive input ([0108]: sensors for sensing a pivotal angle of left/right maneuvering levers, brake pedal angle, operation of left/right steering switches, and caster wheel drive lever); 
a controller communicatively coupled with the input sensor for receiving the signal representative of the user drive input from the input sensor and configured to generate a first control signal according to the user drive input so that the drive wheels effect an actual drive output ([0099]: control unit 5 for generating a control amount based on an operational amount of the maneuvering unit 1; further supported by [0112]); and 
an output sensor communicatively coupled with the controller and configured to detect the actual drive output and generate a signal representative of the actual drive output ([0107]: sensors for sensing rotational speed of the left/right rear wheels, caster wheel drive motors, and caster steering motors), 
the controller being further configured to determine a difference between the actual drive output and the desired drive output and generate a second control signal based on the difference between the actual drive output and the desired drive output to be used to adjust the actual drive output so as to reduce the difference between the actual drive output and the desired drive output ([0114]: “required torque…for causing the actual speed to become the target speed in case the actual rotation speed has failed to reach the target rotational speed with the base control amount calculated by the base control amount calculation section 50…”; [0115]: correction section 54 corrects the base control amounts for the left/right wheel motors based on the required torques).  
Regarding claim 2, Koike teaches the control system of claim 1, and Koike also teaches that the output sensor being selected from the group consisting of a switch, electrical current sensor, electrical resistance sensor, temperature sensor, capacitance sensor, position sensor, angle sensor, speed sensor ([0107]: sensors for sensing rotational speed of the left/right rear wheels, caster wheel drive motors, and caster steering motors), proximity sensor, inductive sensor, Hall-effect sensor, compass, inertial sensor, accelerometer, gyroscope, pressure sensor, viscosity sensor, composition sensor, fluid flow sensor, acoustic sensor, wave interference sensor, radio receiver, GPS receiver, radar sensor, time-of-flight sensor, optical sensor, imaging sensor, camera, engine rpm sensor, caster wheel angle sensor, caster wheel absolute position sensor, and drive wheel differential sensor.  
Regarding claim 4, Koike teaches the control system of claim 1, and Koike also teaches the controller being configured to change a speed of one of the drive wheels to reduce the difference between the actual drive output and the desired drive output ([0114]: “required torque…for causing the actual speed to become the target speed in case the actual rotation speed has failed to reach the target rotational speed with the base control amount calculated by the base control amount calculation section 50…”; [0115]: correction section 54 corrects the base control amounts for the left/right wheel motors based on the required torques).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 19-23, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1).
Regarding claim 1, Bebernes teaches a control system for a dual path agricultural machine ([0054]) having a drive system ([0043]: hydraulic drive circuit 16 for each of the front wheels 14), a user drive input mechanism ([0046]: steering wheel 26), a set of drive wheels ([0043]: front wheels 14 may be independently driven), and a caster wheel ([0044]: rear wheels 18 may be mounted on casters 20), the control system comprising: 
an input sensor configured to interface with the user drive input mechanism for determining a user drive input...and for generating a signal representative of the user drive input” ([0052]: steering sensor 30 detects manual steering input such as the turning of the wheel 26, provides a corresponding steering input signal to facilitate steering control based upon the manual steering input);
a controller communicatively coupled with the input sensor for receiving the signal representative of the user drive input from the input sensor and configured to generate a first control signal according to the user drive input so that the drive wheels effect an actual drive output ([0049]: controller 58 may control various valves of the valve assembly 40 by electronic steering commands; controller may also be in electrical communication with steering sensor 30; [0047]: valve assembly 40 may be utilized to control the speed of the drive pumps 16a in order to control the speed of hydraulic front drive motors, i.e. control steering of the front wheels); and 
an output sensor communicatively coupled with the controller and configured to detect the actual drive output and generate a signal representative of the actual drive output (any of: [0061]: “various wheel speed sensors (not shown)”; [0124]: pressure sensor 92 detects outlet pressure that may correspond to a control pressure provided by the valve assembly to the steering devices; [0130]: GPS device 48 may be utilized to determine the rate at which the vehicle is traveling over the ground; [0142]: position sensors (not shown) may detect the orientation of the rear wheels), 
the controller being further configured to determine a difference (“deviation” below) between the actual drive output and the desired drive output and generate a second control signal based on the difference between the actual drive output and the desired drive output to be used to adjust the actual drive output so as to reduce the difference between the actual drive output and the desired drive output ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front…wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”).  
Bebernes also teaches “a desired drive output” ([0032]: target path based upon a predetermined harvesting plan; [0061]: target path determined “in various known ways”; [0088]: target path determined utilizing a GPS device 48). However, Bebernes does not disclose that the input sensor (i.e. steering wheel sensor) and user drive input (i.e. manual steering input) “[corresponds] to” the target path. Although Bebernes teaches that, in the automated steering mode, the controller may determine whether the vehicle has deviated from a target path and provide appropriate commands to correctively steer the front wheels to return the vehicle to the path ([0088]), there is no explicit indication that the target path is determined using steering sensor 30 in this mode. At most, Bebernes teaches that the “GPS device 48 (or a similar device) may be utilized in order to determine a target path”; however the GPS device is not disclosed to “interface with the user drive input mechanism”.
However, Fujii teaches a vehicle which calculates an initial target trajectory and then recalculates a target trajectory based on a user steering input when the user steering input is detected (Fig. 5, steps S19-S22 further described in [0013]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Benbernes to add the ability to consider the steering input provided by the driver when calculating the target path as taught by Fujii in order to have the vehicle follow along a suitable trajectory reflecting the intention of the driver (Fujii [0005], [0048]).
Regarding claim 2, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches that the output sensor being selected from the group consisting of a switch, electrical current sensor, electrical resistance sensor, temperature sensor, capacitance sensor, position sensor, angle sensor, speed sensor ([0061]: “various wheel speed sensors (not shown)”), proximity sensor, inductive sensor, Hall-effect sensor, compass, inertial sensor, accelerometer, gyroscope, pressure sensor ([0124]: pressure sensor 92 detects outlet pressure that may correspond to a control pressure provided by the valve assembly to the steering devices), viscosity sensor, composition sensor, fluid flow sensor, acoustic sensor, wave interference sensor, radio receiver, GPS receiver (GPS device 48), radar sensor, time-of-flight sensor, optical sensor, imaging sensor, camera, engine rpm sensor, caster wheel angle sensor ([0142]: position sensors (not shown) may detect the orientation/“angle” of the rear wheels), caster wheel absolute position sensor, and drive wheel differential sensor.  
Regarding claim 3, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches that the user drive input mechanism including a steering wheel (steering wheel 26) and a forward-neutral-reverse lever ([0144]: hydraulic control lever 32 may be moved forward for forward drive and rearward for reverse drive, and may be considered to be in neutral at a range of orientations between forward and reverse positions), the user drive input being a combination of an angle of the steering wheel and a position of the forward-neutral-reverse lever, the input sensor including a steering wheel sensor (steering sensor 30) for determining the steering wheel angle and a position sensor for determining the forward-neutral-reverse lever position ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”).  
Regarding claim 4, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches the controller being configured to change a speed of one of the drive wheels to reduce the difference between the actual drive output and the desired drive output ([0088]: “the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front 14 and rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”; where [0043]: front wheels are “steered” by controlling the difference in rotational speeds).
Regarding claim 5, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches the drive system further including a rear-steer mechanism ([0047]: rear steering devices 42), the controller being further configured to compare a status of the dual path agricultural machine and generate a third control signal for the rear-steer mechanism to actuate the caster wheel if the status equates to or is within a criterion ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected,…”) such that the actual drive output is effected by the drive wheels and the caster wheel so as to further reduce the difference between the actual drive output and the desired drive output ([0088]: “If a deviation…is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the…rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”).  
Regarding claim 7, modified Bebernes teaches the control system of claim 5, and Bebernes also teaches the controller being further configured to actuate the caster wheel via the rear-steer mechanism independently from the drive wheels ([0054-55]: independent control of the rear wheels).  
Regarding claim 8, modified Bebernes teaches the control system of claim 5, and Bebernes also teaches the dual path agricultural machine including two caster wheels (rear wheels 18) and two rear-steer mechanisms (rear steering devices 42), the controller being configured to activate one of the two rear-steer mechanisms so that one of the two caster wheels is engaged and the other of the two caster wheels is free-wheeling ([0054-55]: selectively and independently control the rear wheels).  
Regarding claim 9, modified Bebernes teaches the control system of claim 1, and Bebernes also teaches the controller being further configured to set a steering rate of absolute azimuth change […] via the second control signal ([0088]: If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front…wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.” Examiner submits that controlling the steering inherently includes controlling the steering change rate) […]. 
Although Bebernes is silent regarding “a tangential speed of the dual path agricultural machine”, it is clear that Bebernes controls the speed of potentially all the ground engaging elements (front and rear tires). Hence it would have been obvious, if not inherent, to modify Bebernes to also set the tangential speed of the vehicle in order to control the travel speed of the vehicle.
Additionally, Bebernes is silent regarding “so that a change in absolute speed of the dual path agricultural machine does not result in a change in curvature of a travel path of the dual path agricultural machine”. However, it is clear that Bebernes may control the vehicle to follow a target path and to correct or prevent deviation from that path. Hence it would have been obvious, if not inherent, to modify Bebernes to control the wheel speeds such that the vehicle changes the curvature of the travel path or not depending on the progression of the vehicle relative to the target path, in order to maintain progress along the target path.
Regarding claim 19, Bebernes teaches a dual path agricultural machine ([0054]) comprising: 
a chassis (shown but not labeled in Fig. 2); 
a set of independently driven drive wheels attached to the chassis ([0043]: front wheels 14 may be independently driven); 
a set of caster wheels spaced behind the drive wheels attached to the chassis ([0044]: rear wheels 18 may be mounted on casters 20); 
a drive system for driving the drive wheels, the drive system including: 
an engine for powering the drive wheels (engine 36); and 
a drive train for transmitting power from the engine to the drive wheels ([0043]: “a hydraulic drive circuit 16 for each of the front wheels 14, respectively, may include two different hydraulic (or other) machines such as a hydraulic pump (not shown in FIG. 1) driven by an engine 36 of the vehicle 10, and a hydraulic motor (not shown in FIG. 1) driven by the hydraulic pump”); 
a steering wheel for allowing a user to provide a steering component of a user drive input (steering wheel 26) […]; 
a forward-neutral-reverse lever for allowing a user to provide a speed component of the user drive input ([0144]: hydraulic control lever 32 may be moved forward for forward drive and rearward for reverse drive, and may be considered to be in neutral at a range of orientations between forward and reverse positions); and 
a control system communicatively connected to the drive system, the control system comprising: 
a first input sensor interfaced with the steering mechanism for determining the steering component of the user drive input and for generating a signal representative of the steering component ([0052]: steering sensor 30 detects manual steering input such as the turning of the wheel 26, provides a corresponding steering input signal to facilitate steering control based upon the manual steering input); 
a second input sensor interfaced with the forward-neutral-reverse lever for determining the speed component of the user drive input and for generating a signal representative of the speed component ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”); 
a controller communicatively coupled with the first input sensor [...] ([0049]: controller may be in electrical communication with steering sensor 30), the controller being configured to generate a first control signal according to the user drive input for the drive wheels to effect an actual drive output ([0049]: controller 58 may control various valves of the valve assembly 40 by electronic steering commands; [0047]: valve assembly 40 may be utilized to control the speed of the drive pumps 16a in order to control the speed of hydraulic front drive motors, i.e. control steering of the front wheels); and 
an output sensor communicatively coupled with the controller and configured to detect the actual drive output and generate a signal representative of the actual drive output (any of: [0061]: “various wheel speed sensors (not shown)”; [0124]: pressure sensor 92 detects outlet pressure that may correspond to a control pressure provided by the valve assembly to the steering devices; [0130]: GPS device 48 may be utilized to determine the rate at which the vehicle is traveling over the ground; [0142]: position sensors (not shown) may detect the orientation of the rear wheels), 
the controller being further configured to determine a difference (“deviation” below) between the actual drive output and the desired drive output and generate a second control signal based on the difference between the actual drive output and the desired drive output to be used to adjust the Page 24 of 28Docket No. US19/02/US-2 actual drive output so as to reduce the difference between the actual drive output and the desired drive output ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front…wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”).  
Bebernes also teaches “a desired drive output” ([0032]: target path based upon a predetermined harvesting plan; [0061]: target path determined “in various known ways”; [0088]: target path determined utilizing a GPS device 48). However, Bebernes does not disclose that the input sensor (i.e. steering wheel sensor) and user drive input (i.e. manual steering input) are “corresponding to” the target path. Although Bebernes teaches that, in the automated steering mode, the controller may determine whether the vehicle has deviated from a target path and provide appropriate commands to correctively steer the front wheels to return the vehicle to the path ([0088]), there is no explicit indication that the target path is determined using steering sensor 30 in this mode. At most, Bebernes teaches that the “GPS device 48 (or a similar device) may be utilized in order to determine a target path”; however the GPS device is not disclosed to “interface with the user drive input mechanism”.
However, Fujii teaches a vehicle which calculates an initial target trajectory and then recalculates a target trajectory based on a user steering input when the user steering input is detected (Fig. 5, steps S19-S22 further described in [0013]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Benbernes to add the ability to consider the steering input provided by the driver when calculating the target path as taught by Fujii in order to have the vehicle follow along a suitable trajectory reflecting the intention of the driver (Fujii [0005], [0048]).
Additionally, Bebernes does not explicitly disclose that the controller is communicatively connected to “the second input sensor”. However, it would be obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention that the controller would receive this sensor’s output in order to determine which direction to propel the vehicle and controlling the wheel speeds accordingly.
Regarding claim 20, modified Bebernes teaches the dual path agricultural machine of claim 19, and Bebernes also teaches the output sensor being selected from the group consisting of a switch, electrical current sensor, electrical resistance sensor, temperature sensor, capacitance sensor, position sensor, angle sensor, speed sensor ([0061]: “various wheel speed sensors (not shown)”), proximity sensor, inductive sensor, Hall-effect sensor, compass, inertial sensor, accelerometer, gyroscope, pressure sensor ([0124]: pressure sensor 92 detects outlet pressure that may correspond to a control pressure provided by the valve assembly to the steering devices), viscosity sensor, composition sensor, fluid flow sensor, acoustic sensor, wave interference sensor, radio receiver, GPS receiver (GPS device 48), radar sensor, time-of-flight sensor, optical sensor, imaging sensor, camera, engine rpm sensor, castor wheel angle sensor ([0142]: position sensors (not shown) may detect the orientation/“angle” of the rear wheels), and drive wheel differential sensor.  
Regarding claim 21, modified Bebernes teaches the dual path agricultural machine of claim 19, and Bebernes also teaches the user drive input being a combination of an angle of the steering wheel (steering wheel 26) and a position of the forward-neutral- reverse lever ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”), the first input sensor being a steering wheel sensor for determining the steering wheel angle (steering sensor 30), the second input sensor being a position sensor for determining the forward-neutral-reverse lever position ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”).  
Regarding claim 22, modified Bebernes teaches the dual path agricultural machine of claim 19, and Bebernes also teaches the controller being configured to change a speed of one of the drive wheels via the second control signal to reduce the difference between the actual drive output and the desired drive output ([0088]: “the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front 14 and rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”; where [0043]: front wheels are “steered” by controlling the difference in rotational speeds).  
Regarding claim 23, modified Bebernes teaches the dual path agricultural machine of claim 19, and Bebernes also teaches the drive system further including a rear-steer mechanism ([0047]: rear steering devices 42), the controller being configured to compare a status of the dual path agricultural machine against a criterion and send a third control signal to the rear-steer mechanism to actuate the caster wheels if the status equates to or is within the criterion ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path. If a deviation (or an expected deviation) of a particular amount or degree from the target path of travel is detected, the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the…rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”).
Regarding claim 25, modified Bebernes teaches the dual path agricultural machine of claim 23, and Bebernes also teaches the controller being further configured to actuate the caster wheel via the rear-steer mechanism independently from the drive wheels ([0054-55]: independent control of the rear wheels).  
Regarding claim 26, modified Bebernes teaches the dual path agricultural machine of claim 23, and Bebernes also teaches the set of caster wheels including two caster wheels (rear wheels 18), the drive system including two rear-steer mechanisms (rear steering devices 42), the controller being configured to actuate one of the two caster wheels via one of the two rear-steer mechanisms so that the other of the two caster wheels is free-wheeling ([0054-55]: selectively and independently control the rear wheels).  

Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1) and Renehan (US 5123238).
Regarding claim 6, modified Bebernes teaches the control system of claim 5, and Bebernes also teaches the dual path agricultural machine further including a harvesting component ([0043]: “a header 12 for cutting and gathering crop material”), the criterion being any combination of a ground speed, a back-and-forth motion, a location, and an incline of the dual path agricultural machine  ([0088]: position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated); […]. 
Bebernes does not teach “a disengaged status of the harvesting component”. However, Renehan teaches a harvester that may be attached to a standard tractor and which may be disengaged from the tractor, leaving the tractor free for other uses (col. 1, lns. 56-58). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to allow the harvester to become disengaged from the vehicle as taught by Renehan in order to make the vehicle available for other uses (Renehan col. 1, lns. 56-58).  
Regarding claim 24, modified Bebernes teaches the dual path agricultural machine of claim 23, and Bebernes also teaches the dual path agricultural machine further including a harvesting component ([0043]: “a header 12 for cutting and gathering crop material”), the criterion being any combination of a ground speed, a back-and-forth motion, a location, and an incline of the dual path agricultural machine. ([0088]: position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated), […]. 
Bebernes does not teach “a disengaged status of the harvesting component”. However, Renehan teaches a harvester that may be attached to a standard tractor and which may be disengaged from the tractor, leaving the tractor free for other uses (col. 1, lns. 56-58). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to allow the harvester to become disengaged from the vehicle as taught by Renehan in order to make the vehicle available for other uses (Renehan col. 1, lns. 56-58).  
 
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1) and Cornell et al. (US 4663713).
Regarding claim 12, modified Bebernes teaches the dual path agricultural machine of claim 1, and Bebernes also teaches the user drive input being a combination of an angle of the steering wheel (steering wheel 26) […], the first input sensor being a steering wheel sensor for determining the steering wheel angle (steering sensor 30), […].
Bebernes does not explicitly teach “a setting from an accelerate-hold-decelerate lever” or “the second input sensor being a position sensor for determining the accelerate-hold-decelerate lever position”. However, Cornell teaches a work machine with an operator controlled speed lever 22 which controls the ground speed of the vehicle (col. 8, lns. 22-26 and lns. 40-41) and a sensor to sense the position of the speed lever (col. 10, lns. 56-58). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to include an accelerate-hold-decelerate lever with a sensor to detect its position as taught by Cornell because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a means for setting the ground speed of the vehicle).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1), Forslow et al. (US 2010/0332061 A1), and Cornell et al. (US 4663713).
Regarding claim 13, modified Bebernes teaches the dual path agricultural machine of claim 1,and Bebernes also teaches that the user drive input being a combination of a […] left to right steering motion (steering wheel 26) […], the first input sensor being a position sensor for determining the steering command (steering sensor 30), […].  
Bebernes does not teach that the steering input is provided by a “joystick”. However, a steering lever/joystick was a known alternative for a steering wheel. For example, Forslow teaches “the steering angle sensor may be adapted for detecting a turning amount of a steering wheel or deflection of a steering lever” ([0052]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes by substituting a steering joystick for the steering wheel because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a means to steer the vehicle.
Bebernes also does not teach “a setting from a front to back motion of an accelerate-hold-decelerate joystick” and “the second input sensor being a position sensor for determining the accelerate-hold-decelerate position”. However, Cornell teaches a work machine with an operator controlled speed lever 22 which controls the ground speed of the vehicle (col. 8, lns. 22-26 and lns. 40-41) and a sensor to sense the position of the speed lever (col. 10, lns. 56-58). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to include an accelerate-hold-decelerate lever with a sensor to detect its position as taught by Cornell because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a means for setting the ground speed of the vehicle).
Regarding claim 14, modified Bebernes teaches the dual path agricultural machine of claim 13, and Bebernes, as modified, also teaches the steering and propulsion corresponding to separate joysticks (Bebernes’s steering device modified to be a joystick in the rejection of claim 13 and Cornell’s speed lever cited and incorporated in the rejection of claim 13).  

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1), Vasilantone (US 2005/0224263 A1), and Cornell et al. (US 4663713).
Regarding claim 13, modified Bebernes teaches the dual path agricultural machine of claim 1,and Bebernes also teaches that the user drive input being a combination of a […] left to right steering motion (steering wheel 26) […], the first input sensor being a position sensor for determining the steering command (steering sensor 30), […].  
Bebernes does not teach that the steering input is provided by a “joystick” or “a setting from a front to back motion of an accelerate-hold-decelerate joystick”. However, Vasilantone teaches a control lever 30 which provides an acceleration/deceleration input when moved forward/backward and steering input when moved right or left ([0019]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes by substituting a multi-purpose joystick for the steering wheel and acceleration input device because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a means to steer and accelerate/decelerate the vehicle.
Bebernes also does not teach “the second input sensor being a position sensor for determining the accelerate-hold-decelerate position”. However, Cornell teaches a work machine with an operator controlled speed lever 22 which controls the ground speed of the vehicle (col. 8, lns. 22-26 and lns. 40-41) and a sensor to sense the position of the speed lever (col. 10, lns. 56-58). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to include an accelerate-hold-decelerate lever with a sensor to detect its position as taught by Cornell because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e. a means for setting the ground speed of the vehicle).
Regarding claim 15, modified Bebernes teaches the dual path agricultural machine of claim 13, and Bebernes, as modified, also teaches the steering and propulsion corresponding to the same joystick (Vasilantone lever 30, cited and incorporated in the rejection of claim 13).  


Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1), Forslow et al. (US 2010/0332061 A1).
Regarding claim 16, modified Bebernes teaches the dual path agricultural machine of claim 1, and Bebernes also teaches the user drive input being a combination of a […] left to right steering motion (steering wheel 26) and a setting from a front to back motion of an forward-neutral-reverse joystick ([0144]: hydraulic control lever 32 may be moved forward for forward drive and rearward for reverse drive, and may be considered to be in neutral at a range of orientations between forward and reverse positions), the first input sensor being a position sensor for determining the steering command (steering sensor 30), the second input sensor being a position sensor for determining the forward-neutral-reverse position ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”).  
Bebernes does not teach that the steering input is provided by a “joystick”. However, a steering lever/joystick was a known alternative for a steering wheel. For example, Forslow teaches “the steering angle sensor may be adapted for detecting a turning amount of a steering wheel or deflection of a steering lever” ([0052]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes by substituting a steering joystick for the steering wheel because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a means to steer the vehicle.
Regarding claim 17, modified Bebernes teaches the dual path agricultural machine of claim 16, and Bebernes, as modified, also teaches the steering and propulsion corresponding to separate joysticks (Bebernes’s hydraulic control lever 32 and separate steering device modified to be from a joystick in the rejection of claim 16).  

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1), and Reed (US 2011/0224872 A1).
Regarding claim 16, modified Bebernes teaches the dual path agricultural machine of claim 1, and Bebernes also teaches the user drive input being a combination of a […] left to right steering motion (steering wheel 26) and a setting from a front to back motion of an forward-neutral-reverse joystick ([0144]: hydraulic control lever 32 may be moved forward for forward drive and rearward for reverse drive, and may be considered to be in neutral at a range of orientations between forward and reverse positions), the first input sensor being a position sensor for determining the steering command (steering sensor 30), the second input sensor being a position sensor for determining the forward-neutral-reverse position ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”).  
Bebernes does not teach that the steering input is provided by a “joystick”. However, Reed teaches a joystick 50 which provides an forward/backward input when moved forward/backward and steering input when moved right or left ([0019]). Hence, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes by substituting a multi-purpose joystick for the steering wheel and acceleration input device because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention, i.e. a means to steer the vehicle in forward/backward and left/right directions.
Regarding claim 18, The dual path agricultural machine of claim 16, the steering and propulsion corresponding to the same joystick (Reed joystick 50, cited and incorporated in the rejection of claim 16).  
 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bebernes et al. (US 2016/0037707 A1) in view of Fujii (US 2018/0297640 A1) and Shashua et al. (US 2017/0010618 A1).
Regarding claim 27, Bebernes teaches a control system for a dual path agricultural machine ([0054])  having a set of drive wheels ([0043]: front wheels 14 may be independently driven), two caster wheels ([0044]: rear wheels 18 may be mounted on casters 20), a steering wheel ([0046]: steering wheel 26), a forward-neutral-reverse lever ([0144]: hydraulic control lever 32 may be moved forward for forward drive and rearward for reverse drive, and may be considered to be in neutral at a range of orientations between forward and reverse positions), a rear-steer mechanism ([0047]: rear steering devices 42), and a drive system including an engine (engine 36) and a drive train ([0043]: “a hydraulic drive circuit 16 for each of the front wheels 14, respectively, may include two different hydraulic (or other) machines such as a hydraulic pump (not shown in FIG. 1) driven by an engine 36 of the vehicle 10, and a hydraulic motor (not shown in FIG. 1) driven by the hydraulic pump”), the control system comprising: 
a steering wheel sensor configured to interface with the steering wheel for determining a steering component of a user drive input […] and generating a signal representative of the steering component ([0052]: steering sensor 30 detects manual steering input such as the turning of the wheel 26, provides a corresponding steering input signal to facilitate steering control based upon the manual steering input); 
a position sensor configured to interface with the forward-neutral-reverse lever for determining a speed component of the user drive input and generating a signal representative of the speed component ([0144]: “sensors associated with hydraulic (or other) control devices. For example…hydraulic control lever 32”); 
a controller communicatively coupled to the steering wheel sensor […] ([0049]: controller may be in electrical communication with steering sensor 30), the controller being configured to generate a first control signal according to the user drive input so that the drive wheels effect an actual drive output ([0049]: controller 58 may control various valves of the valve assembly 40 by electronic steering commands; [0047]: valve assembly 40 may be utilized to control the speed of the drive pumps 16a in order to control the speed of hydraulic front drive motors, i.e. control steering of the front wheels); and 
the controller being further configured to: 
determine a difference (“deviation” below) between the actual drive output and the desired drive output ([0088]: “position information for the vehicle 10c from the GPS device 48, as well as other information (e.g., vehicle ground speed) may be utilized (e.g., by the controller 58) to determine whether the vehicle 10c has deviated (or is likely to deviate) from the straight line path”), 
generate a second control signal ([0088]),
send the second control signal to the drive system to adjust the actual drive output so as to reduce the difference between the actual drive output and the desired drive output ([0088]: “the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the front…wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”), and 
generate a third control signal based on the difference between the actual drive output and the desired drive output for one of the rear-steer mechanisms to actuate one of the two caster wheels to further adjust the actual drive output so as to further reduce the difference between the actual drive output and the desired drive output ([0088]: “the controller 58 may provide appropriate commands to the valve assemblies 40a and 40b to correctively steer the…rear 18 wheels, respectively, and return the vehicle 10c to (or keep the vehicle 10c on) the path.”).
Bebernes also teaches “a desired drive output” ([0032]: target path based upon a predetermined harvesting plan; [0061]: target path determined “in various known ways”; [0088]: target path determined utilizing a GPS device 48). However, Bebernes does not disclose that the input sensor (i.e. steering wheel sensor) and user drive input (i.e. manual steering input) “[corresponds] to” the target path. Although Bebernes teaches that, in the automated steering mode, the controller may determine whether the vehicle has deviated from a target path and provide appropriate commands to correctively steer the front wheels to return the vehicle to the path ([0088]), there is no explicit indication that the target path is determined using steering sensor 30 in this mode. At most, Bebernes teaches that the “GPS device 48 (or a similar device) may be utilized in order to determine a target path”; however the GPS device is not disclosed to “interface with the user drive input mechanism”.
However, Fujii teaches a vehicle which calculates an initial target trajectory and then recalculates a target trajectory based on a user steering input when the user steering input is detected (Fig. 5, steps S19-S22 further described in [0013]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Benbernes to add the ability to consider the steering input provided by the driver when calculating the target path as taught by Fujii in order to have the vehicle follow along a suitable trajectory reflecting the intention of the driver (Fujii [0005], [0048]).
Additionally, Bebernes does not explicitly disclose that the controller is communicatively connected to “the position sensor”. However, it would be obvious, if not inherent, to a person of ordinary skill in the art before the effective filing date of the claimed invention that the controller would receive this sensor’s output in order to determine which direction to propel the vehicle and controlling the wheel speeds accordingly.
Bebernes also does not disclose “an inertial sensor communicatively coupled with the controller and being configured to detect the actual drive output and generate a signal representative of the actual drive output”. However, Shashua teaches using vehicle motion parameters, including motion data from an accelerometer, to determine an actual trajectory of a vehicle (Fig. 21, steps 2105-2110 further described in [0514] and [0523]; Examiner submits that accelerometers are a type of inertial sensor). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bebernes to utilize an inertial sensor to determine the actual travel path of the vehicle as taught by Shashua because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and the results would have been predictable (i.e. determining the actual motion of the vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662